Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 1 of 46

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

 

MUSTANG TOWERS §
COUNCIL OF CO-OWNERS, INC. §
§
Plaintiff, §
§
Vv. § CIVIL ACTION NO. 2:18-CV-00355
§
UNITED NATIONAL INSURANCE §
COMPANY §
§
Defendants. §
§
EXHIBIT B: AFFIDAVIT OF WILLIAM J. CHRISS
AFFIDAVIT
STATE OF TEXAS

LS Or

COUNTY OF NUECES §

BEFORE ME, the undersigned notary public, on this day personally appeared William J.
Chriss, known to me to be the person whose name is subscribed to this instrument, and being first

duly sworn, such person deposed and stated the following:

"My name is William J. Chriss. I am over 18 years of age and I am fully competent to
make this Affidavit. I have personal knowledge of the facts stated herein because I have
received emails and correspondence from opposing counsel in this case.

Attached to this affidavit is the attorney Employment Contract under which I and my
firm are employed in this case. Also attached are the letter I received from opposing counsel in
response to our pre-suit demand letter, as well as an engineer’s report provided me by email
from his office thereafter.”

33
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 2 of 46

|

William J. Chriss

Further affiant sayeth not.

TO AND SUBSCRIBED BEFORE ME, the undersigned notary public, on this

~ uA. Tanve

NOTARYPUBLIC IN AND FOR
THE STATE OF TEXAS

  

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 3 of 46

EMPLOYMENT CONTRACT

L The Matter.

The condominium owners’ association for Mustang Towers Condominiums in Port Aransas,
Texas, commonly known by the name “Mustang Towers Council of Co-Owners, Inc.” and
hereinafter referred to as the “Client,” by and through its authorized agent and officer undersigned,
hereby employs WILLIAM J. CHRISS, P.C. and the firm to which it is of counsel, THE SNAPKA
LAW FIRM, as well as lawyers MICHAEL G. MORRIS and FRED D. DREILING (collectively
“Attorneys”) to represent Client (1) in all claims and causes of action arising out of, or relating to,
damage to the Mustang Towers Condominiums in Nueces County, Texas from Hurricane Harvey,
including Client’s resulting insurance claims (whether or not for the use and benefit of others, such
as unit owners in their shares of ownership in common elements or limited common elements); and
(2) in all claims and causes of action for faulty, negligent, inadequate, iflegal, improper, or otherwise
wrongful claims adjustment, claims investigation, claims handling, repairs, remediation, or
attempted repairs regarding any such hurricane damage by any person or entity (hereinafter
collectively referred to as the “Matter”). The Matter and the associated representation expressly do
not include tax advice and no representation is hereby made or has been made as to the tax consequences
of any aspect of the Matter or any recovery or settlement involving any portion of it. Client should consult
a certified public accountant or tax attorney regarding possible tax consequences of any aspect of the
Matter.

It is understood that this contract means that Attorneys represent only the condominium
owners’ association for the Mustang Towers Condominiums in Port Aransas, Texas in all such
capacities, and will not represent individual unit owners. This contract does not create an
Attorney client relationship between Attorneys and any individual or entity other than the

condominium owners’ association (the “Client”).
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 4 of 46

IL Attomeys’ Fee

In consideration of such services, the Client hereby agrees to pay WILLIAM J. CHRISS,
P.C., and THE SNAPKA LAW FIRM, MICHAEL G. MORRIS and FRED D. DREILING
jointly as a reasonable contingent fee for Attorneys’ services pursuant to this employment
contract the following amounts calculated as a percentage of any monies, interest, property, or
anything else of value received by client in connection with any of the Client’s claims and causes
of action (in whatever capacity) connected with the Matter:

{A} ten percent (10%) of all monies, interest, property, or value received by or
on behalf of client from anyone within 61 days of the first written demand for payment
sent by any of the Attorneys to any of Client’s insurers;

(B) twenty percent (20%) of all monies, interest, property, or value received
by or on behalf of Client from anyone less than 60 days after the end of the period
described in subparagraph I] A) above;

(C) _ thirty percent (30%) of all monies, interest, property, or value received by
or on behalf of Client from anyone less than 60 days afier the end of the period described

in subparagraph I]. B) above; and

(D) forty percent (40%) ofall monies, interest, property, or value received by or on
behalf of Client after the end of the period described in sub-paragraph I. C) above.

Client hereby agrees to pay from any such settlement or recovery (before deduction of
expenses under paragraph II] below), Attorney's fees in such amount, or the maximum
contingent fee allowed by law, whichever is less.

The recovery or settlement to which the percentage of Attorneys’ contingent Attorneys’

fee is to apply and upon which such fees are to be calculated as and when reflected above
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 5 of 46

includes all monies and everything else of value recovered, received, or obtained in connection
with the Matter after Attorneys are retained by this Employment Contract without regard for, or
deduction for, any expenses of the case or other expenses, mortgages, liens, subrogation interests,
or other encumbrances on Client’s claims, recovery, or property, except that no fee will be
charged or owed on the advance of approximately $700,000 currently pending and recently
approved by TWIA if such advance is received by Client within 60 days of this agreement; If it is
NOT received by Client within 60 days of this agreement, fees will be calculated and charged on
any such advance as reflected in subparagraphs (A) through (D) above.

Client also understands that it may be offered a settlement that involves a benefit other than a
single lump sum cash payment. If Client chooses to make any such settlement of all or part of the
claims, then all expenses and other items to be deducted from any settlement of the Matter, including
Attorney's fees, must be paid lump sum in cash at settlement. It is agreed that the amount of the
contingent fee in such case shall be calculated as hereinbefore agreed, with the agreed percentage to
be calculated upon the total present cash value to Client of any benefit recovered or received,
including any reimbursement by any defendant or other party of Attorneys’ fees. Such present value
shall be determined as of the date of the settlement by a reputable structured settlement consultant or
licensed appraiser or other competent expert chosen by Attorneys.

It is understood that it is also likely that claims will be made on behalf of Client against an
insurance company or its agents and affiliated companies (“insurance defendants’) and/or other
defendants to reimburse Client for its Attorney's fees. The outcome of any such claims for
Aitorney’s fees will not affect Client’s obligation to pay Attorneys the amount of money that is
owed under this contract. Any contingent fee owed to Attorneys will be calculated based upon

total recovery, including any Attorney's fees recovered, whether awarded to Client in Court or
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD_ Page 6 of 46

not.

All sums due and to become due are to be paid at the offices of Attorneys in Corpus

Christi, Nueces County, Texas.

III. Expenses of the Case

Attorneys will have the sole authority to decide on the case and Jitigation expenses to be
incurred in pursuing this Matter, including the claims and potential litigation, and The Snapka Law
Firm will advance such expenses for Client’s account. Client will only be liable to repay such case
and litigation expenses out of any recovery in the Matter after deduction and payment of Attorneys’
fees, and only to the extent of such net recovery. If there is no settlement or recovery Client will be
under no obligation to repay any case or litigation expenses incurred by Attorneys in connection
with this Matter.

Any preparation, investigation, and trial expenses advanced or paid by Attorneys and
unpaid by the Client at the time of any settlement of the case shall be deducted from the net
recovery of Client after calculation and deduction of Attorney's fees.

By way of illustration and not limitation, the expenses Client agrees to pay include: (1)
“office expenses directly attributable to Attorneys’ representation”; however, the term “office
expenses” does not include Attorneys’ general overhead expenses; for example, Attorneys’ office
rent, computer law library or payroll expense. Instead, the “office expenses directly attributable
to Attorneys’ representation” includes internal document copying/reproduction of
material/documents related to the Matter; mileage, airfare, travel, hotel/motel expense incurred as
a result of Attorneys’ representation of client; long distance telephone charges; facsimile and
postage expense attributable to the Matter; (2) charges by “third party vendors” and expert

witnesses; (3) charges by LEXIS, Westlaw and other internet sites for legal, party, investigative
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD_ Page 7 of 46

and business research directly attributable to Attorneys’ representation; (4) court costs; (5)
charges by the involved court clerk(s); (6) charges for “e-filing” of court documents; (7) expenses
attributable to fact witnesses; (8) charges by testifying and/or consulting expert witnesses; (9)
interpreter fees; (10) investigator’s fees; (11) charges for oral and written depositions; (12)
charges by court reporter/court reporting firms; (13) charges by process servers; (14) charges for
subpoenas; (15) charges by video technicians; (16) charges of third party vendors for image,
video, material and document cepying/reproduction; (17) charges by third party vendors for
providing trial presentation technical services; and (18) any cost, expense, fee and charge,

directly attributable to Attorney’s representation of client in this Matter.

IV. Other Attorneys

Client also authorizes Attorneys to hire such other Attorneys or legal experts, as they may
deem advisable. All additional legal counsel hired by “Attorneys” to act as Attorneys practicing
law in assisting in representation of the Client in this Matter are to be paid out of the contingent
Attorneys’ fees agreed to herein, and the association, if any, of such additional Attorneys shall
not increase the amount, or the percentage, of the contingent Attorneys’ fee Client is obligated to
pay Attorneys hereunder.

However, fees of other experts, including expert witnesses who may be licensed
Attorneys (for example expert witnesses on attorney fee issues, or expert witnesses on insurance
claims handling practices/procedures) are to be advanced by The Snapka Law Firm, and repaid
by Client out of its net recovery as preparation, expert, investigation, or trial expenses as
described above.

If Attorneys hire other legal counsel (as opposed to consulting or testifying expert

witnesses who happen to be licensed Attorneys), this will involve their sharing the fees hereby
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 8 of 46

granted with such other lawyer or lawyers at no additional cost to Client. Attorneys’ hiring of any
other such legal counsel shall not become effective, unless and until Client, in its discretion
consents in writing to the terms of the hiring after being advised of (1) the identity of the lawyer
or law firm involved, (2) whether the fees will be divided based on the proportion of services
rendered or by lawyers agreeing to assume joint responsibility for the representation, and (3) the
share of the fee that each lawyer or law firm will receive or, if the division is based on the
proportion of services performed, the basis on which the division will be made.

It is understood and agreed that prior to execution of this employment contract Michael
Morris and Fred Dreiling have represented Client in connection with various legal issues,
condominium issues, transactional issues and similar matters on an hourly rate attorneys’ fee
basis. Further, it is contemplated that Client may continue to request that Michael Morris and
Fred Dreiling provide Client legal services that do not fall within the scope of this employment
contract and the Matter. This employment contract does not change, amend or supersede such
other employment arrangement or agreement between Client and Michael Morris and/or Fred
Dreiling. Representation of Client on all other matters, whether by Michael Morris or Fred

Dreiling or others, is not within the scope of the Matter, or this employment contract.

With respect to this Matter only, it is understood and agreed that Attorneys will work
jointly on the Matter and that Client has been advised in writing prior to the execution of this
employment contract that Attorneys will split the contingent Attorneys’ fees in the Matter as

follows:

(1) — The identity of the lawyers or law firms who wil} participate in sharing the
fee under this employment contract are: (a) WILLIAM J. CHRISS, P.C., (b) the

firm to which he is of counsel, Kathryn Snapka d/b/a THE SNAPKA LAW FIRM,
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 9 of 46

(c) FRED DREILING, who is of counsel to Ostarch Hilmy McCauley, and (d)

MICHAEL MORRIS, who is also of counsel to Ostarch Hilmy McCauley ;

(2) the fees will be divided based on the lawyers agreeing to assume joint

responsibility for the representation of Client in this Matter, and

(3) the share of the fee that each lawyer or law firm will receive is: 15% of

any contingent fee for Fred Dreiling; 15% of any contingent fee for Michael

Morris; 38.5% of any contingent fee for William J. Chriss, P.C.; and the

remaining 31.5% for Kathryn Snapka, d/b/a, The Snapka Law Firm.

Dreiling and Morris will share pro rata the cost of “Attorneys” hiring any additional
counsel, but Dreitling and Morris will have no obligation to advance the case or litigation
expenses referenced herein. Dreiling and Morris will assist in maintaining Client contact, Client
communications, and with general litigation support as requested by the remaining Attorneys.

This division or allocation of fees is based on all Attorneys agreeing to assume joint
responsibility for the representation of Client in this Matter, and such retention and division of

fees shal] become effective only upon written consent of the Client by signing this agreement.

V. Approval Necessary for Settlement:

Attorneys shall not offer or accept a settlement without Client's full consent. Simply put,
Attorneys will not settle or resolve any claims arising out of the Matter without first having
obtained the full consent of the Client.

VL No Payment of Judgment:

Client recognizes and agrees that Attorneys are not responsible for payment of any
monetary judgments, including Attorneys’ fees, that any other party may recover by way of any

counterclaims or cross-claims, or other claims for relief or damages against Client.
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 10 of 46

VIL =— No Guarantee of Outcome:

Litigation is unpredictable. Attorneys do not and cannot warrant or guarantee the
outcome of the claims contemplated in this employment contract. Client agrees that Attorneys
have not made any representation of outcome in this Matter, or as to the size or amount of any
claims involved or the likelihood of their success, or the length of time that may be required.
VII. = Other Provisions

This contract and employment is binding upon Client, its heirs, successors,
representatives and/or assigns, and those for whom it is empowered to act by its bylaws and other
organizational documents. Prior to signing this contract, Attorneys advised Client of the contents
of the Texas Lawyer's Creed by providing the url where it may be read at:
and Attorneys have also advised Client that in performing this representation they are guided by
the precepts of such Creed.

Client understands that there may be morigages, liens or subrogation interests on any
claims it has that would require it to pay or reimburse a third-party those benefits it has already
been paid once for this loss, or which would require Client to pay other bilis or outstanding
charges or which could require payment to a mortgage company out of any settlement or
recovery in this case. Client agrees that Attorneys may withhold from any recovery, out of
Client’s net share after Attorney's fees any money required to satisfy such liens or subrogation
interests, if any.

Client hereby authorizes Attorneys to make use of publicly available information acquired
in this representation, not privileged by law, including the fact Attorneys represent client or have
represented Client, in order to avoid conflicts of interest or comply with other law or court order.

Client authorizes Ms. Ginger Smith, its president, or any successor president, and CCMS,
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 11 of 46

Inc. to communicate with Attorneys on this Matter as “authorized representatives of the client”
(as that term is defined and used in Rule 503 of the Texas Rules of Evidence) although such
officer and representative is not made a client of Attorneys under this agreement and Attorneys’
sole duty under this agreement is to Client. Client agrees that Attorneys may rely upon the
decisions and instructions communicated to them by Ms. Ginger Smith as representing the will
and desires of Client. Client may designate additional client representatives for communication
purposes as it deems necessary. And Client agrees to inform Attorneys promptly if the identity of
any decision-maker or “authorized representative of the client” changes or is replaced by Client
and to provide appropriate documentation of same.

Client understands that at the conclusion of Attorneys’ handling of this Matter, the file
material generated by them on this Matter in Client’s behalf is Client’s property. Client agrees
that such file may be maintained by Attorneys in either paper or digital format, as they so choose,
and that it is Client’s responsibility to obtain its file from Attorneys at the conclusion of this
Matter by letting them know it wants it. Client will instruct Attorneys at the conclusion of the
Matter how it will undertake handling and storage of the original file and where to deliver it.
Attorneys may keep a copy of any portion of the file if they choose, but absent such instruction
from Client within six months of the conclusion of Attorneys’ representation in the Matter, Client
agrees that Attorneys may destroy the original file or any portion or copy thereof in order to avoid
storage costs.

Attorneys may withdraw from representation in the event that: (a) Client requests that
Attorneys pursue a course of conduct that is unethical, illegal or prohibited under the disciplinary

rules governing the Attorneys and the attorney/client relationship; (b) Client breaches this
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 12 of 46

agreement; or (c) such withdrawal is authorized or required by relevant disciplinary rule or other
law.

If Attomeys withdraw for or because of any of the matters specified in sub paragraphs (a)
through (c) above, or if Client terminates this employment contract without proper legal
justification, then Attorneys shall be entitled to such reasonable fee as is allowed by the opinions,
rules, factors and guidelines approved by the appellate courts of the State of Texas, or as set out
in the Fexas Disciplinary Rules of Professional Conduct.

Client affirms that this employment contract was not improperly solicited. by Attorneys;
that this employment contract is not being entered into as a result of promises of money; and that
no promises of a successful recovery or a successful outcome have been made by Attomeys.

This employment contract will be construed under the laws of Texas, and all obligations of
the parties created hereunder are performable in Nueces County, Texas.

In case any one or more of the provisions contained in this employment contract shall be
held to be invalid, illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions thereof, and this employment contract shall
be construed as if such invalid, illegal, or unenforceable provision had never been contained
herein.

This employment contract constitutes the sole and only agreement by and between the
parties and supersedes any prior understandings or written or oral agreements between the parties
conceming the subject matter discussed herein.

SIGNED this_!2th day of April , 2018.

yr Council of Co,Owngrs, Inc. (“Client”)
- as oa é ‘
By: A d Ai

    

President

LL”
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 13 of 46

Address: 6109 Hwy. 361, Port Aransas, Texas 78373

Telephone #s:
(work#) 361-749-6212
(home#f) 512-565-7674
(fax#): 361-749-6260

Email: gingersmithmt702@gmail.com

WILLIAM J. CHRISS, P.C.
Of counsel

And KATHRYN SNAPKA
The Snapka Law Firm

606 N. Carancahua, Suite 1511
Corpus Christi, Texas 78401
Telephone No. (361) 888-7676

Email: wichrisspe(@gmail.com

\ pao
WILLIAM J. CHRISS
State Bar No. 04222100

 

! NE Le, ct)
KATHURYN“SNAPKA *
State Bar No. 18781200

FRED D. DREILING

SBN 06115100

MICHAEL G. MORRIS

SBN 14495500

Wells Fargo Tower

615 North Upper Broadway, Suite 800
Post Office Box 2888

Corpus Christi, Texas 78403
Telephone: (361) 884-1961, 802
Facsimile: (361) 889-5100
E-Mail: freiling@ohmleval net
E-Mail: memorris@ohmleeval.net

il
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 14 of 46

 

Michael G. Morris

 

Fred D. Dreiling

12
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 15 of 46

G ( A i 9601 McAllister Freeway 410, Suite 401, San Antonio. TX 78216
Tel: 210-569-8500 — Fax: 210-469-8490

 

GONZALEZ CHISCANO ANGULO & KASSON, PC www.gcaklaw.com
Henry B. Gonzalez II Richard J. Kasson

Steve Alfonso Chiscano Direct Tel: 210-569-8487
David S. Angulo rkasson(@ecaklaw.com

 

Richard J. Kasson

August 31, 2018

VIA FAX & EMAIL
William J. Chriss
THE SNAPKA LAW FIRM
606 N. Catrancahua Street, Suite 1511
Corpus Christi, Texas 78401

Re: Chapter 542A.006 Written Notice of Insurer Election of Legal Responsibility with
respect to United National Insurance Company’s Claim # 17004145 regarding
Mustang Towers Council of Owners, Inc. located at 6109 State Highway 361, Port
Aransas, Texas 78373
Our File No.: 18052.113

Dear Counsel:

Regarding the above-referenced matter, please be advised that our client, United National
Insurance Company (“UNIC”), is providing this written notice making an election of legal
responsibility pursuant to TEX. INS. CODE § 542A.006 with respect to the above-referenced claim

involving the property located at 6109 State Highway 361, Port Aransas, Texas 78373.

Accordingly, UNIC elects to accept whatever liability Brush Country Claims, Ltd. and/or
Robert Soefje may have with respect to their involvement with the above-referenced claim (17004145).

As always, should you have any questions or concerns regarding the above, please do not
hesitate to contact me. With best regards, I remain,

Very truly yours,

Richara J. Kassow
Richard J. Kasson

RJK/rtmm
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 16 of 46

(ZY) Moopy ENcGrnEERING INC

 

Eric D. Moody, P.E., Ph.D. Telephone: ($12)502-8333
Keith A. Moody, P.E., CFM 9225 Bee Cave Road Toll Free: (800)82 1-91 12
Justin F, Wagner, PE, Bldg. A, Suite 200 Fax: (512)502-8334
Austin, Texas 78733 MOODY ENGINEFERENG, COM

August 28'", 2018

Mr. Richard Kasson

Gonzalez Chiscano Angulo & Kasson, PC
9601 McAllister Freeway, Suite 401

San Antonio, Texas 78216

Re; Preliminary findings pertaining to forensic engineering investigation of damage and
distress to 15 story condominium building; Insured: Mustang Towers; Claim No.:
1027766; Policy No.: 65884208; Property Address: 6109 Highway 361 in Port Aransas,
Texas; Date of Loss: 8/25/2017; Our File No,: 18-207

Dear Mr. Kasson:

Per your request I performed a preliminary forensic engineering investigation of
the observed damage and distress to the 15 story condominium building known as Mustang
Towers and located at 6109 Highway 361 in Port Aransas, Texas. The objective of this
forensic engineering investigation was to perform an independent engineering assessment
and causation analysis of the observed damage and distress in the modified bitumen built-
up roof, building envelope, and pre-stressed hollow core concrete panels. | also performed
a limited inspection of the brick veneer and concrete masonry units (CMUs) used to support
the hollow core concrete panels that frame the floot/ceiling of each story of the building. I
also performed an inspection of the interior finishes of several condominium units.

This investigation involved both a site investigation and a review of available
documentation pertaining to the loss. We also reviewed the available severe weather data
from the National Weather Service (NWS) associated with the passing of Hurricane
Harvey which made landfall during the evening hours of August 25"", 2017 near Rockport,
Texas. This investigation was limited te a visual inspection of exposed surfaces of selected
areas throughout the condominium building. No intrusive or destructive testing was
performed as part of this limited forensic engineering investigation.

In performing my forensic engineering analysis of the observed distress in this
condominium building | reviewed and took into consideration the following:

1. Notes, photographs, observations, and video collected during my site investigation
of this condominium building performed on August 2", 2018,
2. Repair estimate and photographs provided by Loss Solutions dated November 27",

2017.
3. Repair estimate and photographs provided by Eberl Claims Service dated March
6th, 2018.

4, Report from Tremco Inc, dated December 30", 2017.

Report from LNV Engineering dated February 8", 2018.

6. Report from LNV Engineering entitled “Limited Structural Visual Condition
Assessmem’” dated April 17", 2018,

a

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 17 of 46

Mr. Richard Kasson
Page 2 of 6

7. Report from LNV Engineering entitled “Limited Structural Recommendations
Pertaining to the Boardwalk? dated November 14", 2017,

8. Report from LNV Engineering entitled “Roof Analysis Report’ dated January 18",
2018.

9, Documents Bates Stamped PAICO0860 to PAIC001366.

10, Documents Bates Stamped PAIC003515 to PAIC004400.

11. Documents Bates Stamped SOEJFE003704 to SOEJFE003724.

12. Documents Bates Stamped SOEJFE004488 to SOEJFE004505,

13. National Weather Service (NWS) data associated with Hurricane Harvey which
made landfall during the evening hours of August 25", 2017.

14. Records from the Nueces County Appraisal District for 6109 Highway 361 in Port
Aransas, Texas.

15. Miscellaneous correspondence,

Prior to inspecting this commercial building I reviewed the available severe weather
data from the NWS associated with the arrival of Hurricane Harvey during the evening
hours of August 25", 2017, Hurricane Harvey made landfall near Rockport, Texas as a
category 4 storm. At landfall the peak winds of Hurricane Harvey were reported to be in
excess of 129 mph. In the area of the Mustang Tower Condominiums the peak 10-meter
wind gusts were likely in the range of 120 to 140 mph, A copy of the NWS data is attached
to this report.

The Mustang Towers condominium building was constructed in ~ 1981 and
consists of a 15 story masonry and concrete building with a total of 57 individual
condominium units. The ground floor of the condominium building includes the manager’s
apartment, lobby, recreation room, and a meeting room. The condominium balconies
located at the east side of the building provide a direct view of the coastline and Gulf of
Mexico. A timber boardwalk provides access across the sand dunes to the beach area. An
in-ground pool is located at the west side of the building.

The reinforced concrete foundation is reportedly supported by concrete pilings that
extend to depths ranging from 40 to 60 feet below grade. The structural walls of the
building consists of concrete masonry units (CMUs). Each floor of the condominium tower
is constructed with pre-cast, pre-stressed hollow core concrete panels. These hollow core
concrete panels form the floor/ceiling between each story of the condominium building.
Masonry brick veneer is located at the north, south, and west faces of the building.
Stairwells are located at the northwest and southwest corners of the building. An elevator
shaft is centered along the west face of the building,

As part of my forensic engineering investigation of the observed distress in this
condominium building I inspected the building on August 2", 2018, The site investigation
included documenting and photographing observed distress in the modified bitumen roof
covering, building envelope, pre-cast hollow core concrete panels, CMU walls, and the
interiors of selected condominium units.

The brick veneer on the north, east, and west sides of the building appeared to be
in overall good condition considering the age of the building and the harsh environmental
conditions in this area (ref. photographs 1-7). There were some minor hairline mortar

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 18 of 46

Mr. Richard Kasson
Page 3 of 6

cracks in isolated areas of the brick veneer at the northeast corner of the building. This very
minor distress did not appear to be storm related.

The modified bitumen (mod-bit) roof covering on this building was in a severely
aged and deteriorated condition. The mod-bit roof was also poorly drained. There was
ponding water located in several areas on the roof (ref. photographs 11, 25, and 32-33).
This mod-bit roof had long ago reached the end of its useful service life and should have
been replaced as part of the long-term maintenance of this condominium building. The cap
sheet on this built-up roof had lost a significant portion of its granule surface (ref.
photographs 16-23). Some areas of the mod-bit cap sheet had lost 90% of the protective
granules (ef. photographs 20-21). Several seams in the mod-bit cap sheet exhibited
evidence of prior repair (ref. photographs 24-25 and 28-29). Some adjoining seams of the
base flashing had also been repaired with sealant on prior occasion (ref. photographs 26-
27). Several of the repaired areas in the cap sheet are located in areas of ponding water
(ref. photographs 32-33).

Inspection of the mod-bit roof on this building revealed one isolated gouge that
could have resulted from wind blown debris (ref. photographs 22-23). According to
information provided at the inspection the mod-bit roof on the building exhibited only
minor damage immediately after the passing of Hurricane Harvey. As such, it was reported
that an allowance was made for the repair of “one square” of the mod-bit roof, due to
damage sustained by flying debris (ref. photographs 8-11 and 32-35).

The metal coping cap on the parapet walls was in an aged and rusted condition.
The seams in the metal coping cap had been repaired with sealant on prior occasion (ref.
photographs 36-37). The cabling and ballast used to support the cell phone infrastructure,
located on the roof of the building, is shown in photographs 38-39,

Inspection of the concrete walkways, located on the north side of the building,
indicated that the surface was inadequately sloped away from the building (ref. photograph
40). As such, rain water likely ponds against the brick veneer on each floor of the building.
It was also apparent that this brick veneer had experienced water infiltration on prior
occasion. Inspection of the brick veneer revealed that all of the weep holes had been sealed
with either a coating and/or sealant material (ref. photographs 40-43), The weep holes had
clearly been sealed in an attempt to eliminate water infiltration of the building envelope.

It was also readily apparent that the Mustang Tower condominium building had
experienced a history of corrosion in both the concrete elements of the super structure as
well as in the metal paneling on the elevator shaft (ref. photographs 44-46). Inspection of
the balcony areas of selected condominium units revealed isolated spalls in the pre-cast
hollow core concrete panels used to construct the building (ref. photographs 48-55 and 60-
63). This inchades isolated spalls at the connections between the railing and the hollow
core panels (ref. photographs 49-51). Isolated areas showed severe corrosion in the exposed
steel reinforcing cables in the hollow core concrete panels (ref. photographs 52-53 and 62-
63). Inspection of the pre-cast hollow core concrete panels also revealed evidence of prior
repair (ref. photographs 54 and 56-59). This is typical for a 30-40 year old, steel reinforced
concrete structure, located in the harsh environmental conditions along the Gulf of Mexico.
Other areas of the hollow core concrete panels exhibited evidence of ongoing
spalling/cracking in the areas of the pre-stress cables (ref. photographs 54, 55, and 60-63).

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 19 of 46

Mr. Richard Kasson
Page 4 of 6

Inspection of this condominium building also revealed evidence of a long history
of cracking and repair in the reinforced CMU walls supporting the hollow core concrete
panels (ref. photographs 64-79). This cracking was most severe on the east side of the
building, with direct exposure to the Gulf of Mexico. Many of the repaired cracks in the
CMU walls exhibited evidence of additional distress (ref. photographs 64-67, 70, and 74).
Other areas of distress in the building also exhibited evidence of prior repair (ref.
photographs 66, 69, 71, 73, and 75). The ongoing cracking and related distress in the CMU
walls is the result of long term exposure to the harsh coastal environment. The ongoing
distress in the CMU walls is not related to Hurricane Harvey.

During my site investigation I inspected the interiors of several condominium units.
The interior wall and ceiling surfaces of these condominiums were in varying stages of
restoration subsequent to the water damage incurred during the passing of Hurricane
Harvey. It was readily apparent that water had infiltrated the glass windows and doors
located at the east balconies of many units within the Mustang Tower condominium
building. Once in the interior of the building the water had percolated through the pre-cast
hollow core concrete panels, damaging the interiors of the condominiums located at lower
floors of the building. It was outside the scope of this report to address the observed damage
and ongoing renovations on the interiors of these various condominium units.

Based upon my forensic engineering investigation and analysis of the noted distress
in this condominium building I have reached the following preliminary findings and
conclusions:

1, The individual condominium units located in the Mustang Tower condominium
building sustained varying degrees of damage primarily as a result of water
infiltration through the elevator shaft, windows, and doors located at the north and
east sides of the building during the passing of Hurricane Harvey. Once inside the
building the storm water damaged wall and ceiling finishes throughout the
condominium tower. The storm water then percolated down to lower levels within
the building causing additional interior damage.

2. The mod-bit built-up roof on this condominium building was in an aged and
deteriorated condition. It was readily apparent that this mod-bit roof covering had
long ago reached the end of its useful service life. As a result of the severe age
related deterioration in this mod-bit roof it should have long-ago been replaced as
part of the long-term maintenance of the building.

3. The mod-bit built-up roof revealed clear evidence of a long history of prior repair.
These prior repairs include sealant applications along seams in the mod-bit cap
sheet and base flashing and at flashing around plumbing vents.

4. The mod-bit built-up roof on this condominium building was reportedly damaged
as a result of flying debris during the passing of Hurricane Harvey. The isolated
damage caused by flying debris was repaired subsequent to the passing of
Hurricane Harvey. These localized repair areas are shown in photographs 8-11 and
32-35. The high wind associated with Hurricane Harvey also reportedly damaged
the roof on the elevator shaft.

5. The metal coping cap on the parapet walls of the building was in an aged and rusted
condition (ref. photographs 36-37). Sealant had been applied along the seams

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 20 of 46

Mr. Richard Kasson
Page 5 of 6

between adjoiming pieces of the metal coping cap. There was no evidence of
damage to the metal coping cap resulting ftom the high winds associated with
Hurricane Harvey.

6. The concrete walkway located at the west side of the building was inadequately
sloped to promote drainage of blowing rain water. As a result, this condominium
building has experienced a history of water infiltration and associated damage along
the weep holes in the brick veneer at the west side of the building. To eliminate
water infiltration at the base of the brick veneer the weep holes had been sealed
with a combination of both sealant and/or coating material on all floors of the
building (ref. photographs 40-43).

7. As with many reinforced concrete structures located in the harsh environmental
conditions along the Gulf of Mexico there was clear evidence of a history of
corrosion and related distress in both the pre-cast, pre-stressed hollow core concrete
panels and in the reinforced CMU walls supporting those hollow core concrete
panels. There was also evidence of a history of prior repairs to the cracking and
related distress in both the hollow core concrete panels and the CMU walls,
especially along the east side of the building, with direct exposure to the Gulf of
Mexico.

8. There was also clear evidence of ongoing corrosion in the cable reinforcement in
the pre-cast concrete hollow core panels as well as in the steel reinforcement of the
CMU walls primarily along east face of the building.

9. The historical and ongoing distress in both the pre-cast hollow core concrete panels
and the CMU walls is the result of corrosion due to the harsh environmental
conditions along the Gulf of Mexico. This distress is not related to the recent
passing of Hurricane Harvey.

10. The ongoing corrosion in both the pre-stress cables in the hollow core concrete
panels and in the CMU walls is not attributable to the high wind or blowing rain
associated Hurricane Harvey.

This preliminary report presents my findings and conclusions for the above
referenced investigation. This report is provided for your sole use in understanding the
cause and extent of the damage to this condominium building. Moody Engineering Inc.,
and its employees, disclaim any contractual relationship with any other party other than the
addressee on this report. The findings and conclusions described in this report are based
upon a reasonable degree of engineering probability. Should any additional information
become available I reserve the right to review that information and, if necessary, revise this
report.

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 21 of 46

Mr. Richard Kasson
Page 6 of 6

Thank you for the opportunity to assist with the forensic engineering investigation of this
condominium building. Should you have any questions pertaining to the content of this
report please do not hesitate to contact my office.

ate OF 7D
aS, eeeiet he "6 tp \

-. a" _, “OF
2k HK ed
Zz «x? r * 4
% ERICD.MOODY 4
WO 75439 S27
iF On. £ fo E gh vy
{ & tee NS ie or

vaneest Oe

SAKA

Attachments: Photographs

Sincerely

wv 5
)

LVL
oo y

Eric D. Moody, Ph.D., P.E.
Senior Engineer

National Weather Service Data for Hurricane Harvey

xe: file

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 22 of 46

(jeo1dA}) Surpying Jo apis yON :¢ Yydessojoyg

 

(yeard4}) Sulpying Jo pis yinos :Z yderBo1oud
ae

 

 

une BE me HE os

 

(jeo1dA}) uolyeagya isa 3 Ydersojoyd

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 23 of 46

   

C =

(jeo1dAy) 3
i.

(teo1dA}) Surpjing Jo opis SoA,

Deel

 

   

i ; ——

 

0 opis yNos

     

:L ydewsojoug

9 ydeisojoyud

 

(jeordAq) Sutpying Jo apis yION

Me pops

         
    

({eo1d4}) Surpying Jo apis sey

—_—_

roe BS

"2

:¢ ydeisojoyg

‘p ydeisojoyg
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 24 of 46

SUuIJool uq

BUIJOOI JIG

(jeo1dA})
pow paresousiep pue pose fo MLA TT cera iOld

 

pe ee a

(qeo1dAy)

Q

POU! poyesOLajop pue pase jo MITA :O[ Ydeisoj}oyd

 

Cal sue Hq pour pereror oop eid pos jo MOL 6 ydeisojoyd

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 25 of 46

(jeo1dAy) (jeordA})
Sulfool }Ig-pow pase oj saredos Sutjstxe Jo MalA :¢] Yydessojoyd

      

 

(ea1dA}) eys Joyeaayo ([B91dAq)
auoyud []99 tpl ydersojoyg SUIJOO JIG-POUW poyeJOLlojap pue pose JO MILA :Z] YdeisojoYg
ee =i ; - . a ps oo, o sr Ta a ' ml om " + a] . a r

BN . ome

punole SuIpjojyeos pue uoney[e}sul

   

> etl

      

  
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD_ Page 26 of 46

   

(jeo1dAy) Jooys deo jiq-powi jo
JOBJINS pase UO SSO] B[NUBIS O19A9S JO MIA dn as

pou pase JO s9RJ.AINS UO SSO] B[NURIS 919

. es SE e Pe cy ee : :

. aN

    

OD ‘61 ydeisojoyd

aod

(yeo1dA}) Jays

AQS 18] Ydessoloug

=) i

oejan

SuUuos

  

(jeo1dAj) Jaays des y1q-powl Jo

 

SO] INURIS V19ANg :g] YdeISO}OYg

 
(qeo1d4}) SuIJOOI JIq-poul poyeJOLIajop pue (jeotd4}) yo0ys deo j1q-pow
MIA dn asojy :¢7 ydesidojoyg JO DORJINS UO SSO] 9[NUIS O19ANS JO MOTA dn aSO[D ‘17 YdeisojoUg
es at ie au wf iE . 1 or a Meany =a ag n

pslelolojop pue pose Jo sovjins ul asnos JOS] :7Z yYdessojoyg

ce}
Tt
_—
oO
n
N
o
oD)
Oo
ou
Q
WY)
><
-
&
o
a
—
NN
Oo
on
a
oO
Cc
oO
TO
2
iL
~
co
_
Cc
oO
=
5
oO
oO
Q
LO
LO
o
oO
2
>
2
co
a
N
oO
Y
O
O

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 28 of 46

 

(qeoiday) Sse aseq Ul Wieas punole ee que leas “LT oe

(qeo1dAy) USA
Buiquinid IOJ Suse ls peor reds ales SUYSIXA :$¢@ ydessojoug

 

(jeatd dA}) 1U9A

me Ceol
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 29 of 46

(yeardAy) ({eo1dAj) yoays deo
yooys ded y1g-pow pojeiolojop puv pose ul uoyeynpuy) :[¢ ydessojoyg Ig-pow Ul wees Suoye edad JuRTeas JO MOIA dn aso[D :67 YdeIsoloUg

     

 
  

oe Ee Le

ee)

yooys deo jIq-poul ul was Suoje sedas yueess :97 ydessojoyg

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 30 of 46

JUSA mau

(eordaa) tac deo 19 pout 0} 4 sede “SE ead

. (jeordA}y)
jd punoue jays a ig: pour 0} suedoy pe ydesB O10 d

(jeordéa)
yooys deo 1q-pow 0} suredas pue wore pouleip AjIoog :¢¢ Ydessojoyg

 

rere)
Joys | deo ° 314- pout 0} ae Dee bare poUulelp A|100d TE ydeisoioud

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 31 of 46

(qeo1dA}) [Jem jodesed uo

(jeo1dA}) J9M0}] duOUd []99 SuJoddns yseyjeg :6¢ YdeisojoYUg des Suldoo [eo UI stuRos SuOye UOTTeoT[dde yuRTeag :7¢ yYdeisoj}oyg
tr ~~ aa = —— a 4 7 aS

— ~ e

    
      

 

 

Se
SS ee

Aes Si) ae iS: IP

 

“(jeo1d%) [fem rodered uo
(yeordA}) uoreyjejsur suoud jJ99 Susoddns Buu :g¢ ydessojoyg deo Surdoo [e}ow ul sweas Suoje uoreordde yuejeag :9¢ ydeiSojoug
Le = a . aos >," des ia ee =

    

   
   
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 32 of 46

(jeo1dA}) SuUIpyIng Jo apis sam (jeo1dA}) Surpying Jo apts jsam ye sajoy doam
ul sapoy doom UI pol[ejsul juR[eads JO MOIA dn aso]D :¢p yYdeisojoyg Yoolg 0} poj[ejsul uoieordde Surjeoo pure juejesg :[p ydeisojoyug

 

 

(jeo1d4) Buipjing
JUBTIS JO MAIA JO apls jsam ye sopoy doom yoo]q 01 payyeisul jLyeasg :op YdesBoloyg

“4 14

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 33 of 46

  

(yeordAy) 1yeys 1oyea

     

roel

9[9 Je [JEM QIND JO MIA. tL p YdesSoj04ug

oe

 

oud

 

(je01dA}) SUIpjIng JO opts jsvo Je SOTUOTTVG JO MILA Sp YdeIsoOJOYg

4

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 34 of 46

(es1dA}) Joued aj019U09 3109 MOT[OY 0} UOTJIIUUIOD
sulted ye Suryeds payeyost Jo mata dn asoyy :[¢ ydersojoyg

 

  

(jeo1dA}) joud 3010U09
3109 MO][OY 0} UOID9UUOD BuTIes Je Surpeds payejosy :9¢ ydesSojoug

 

 

 

(qeo1dA}) joued 9301909 9109 MOTTOY
pue SUI[Ie1 Usamjoq SUOTIIOUUOD JeOU BUIUIEIS ISNY ‘6p Ydesso}OYg

  

(]Bo1d4})
UOISOIIOD pajefos, :gp ydeiBojoyg

ie ks
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 35 of 46

     

(jeotdAy) Joued ajor9U09 9109 MOTTO
Ul a[qed sso.ns-oid JO UONIOIIP Suoje Furyoes9 poyeposy :¢¢ ydessojoud
\ piggies rm.

(jeo1dAy) Jaued 3391909 9109
MOT[OY 0} Jredas Joud Jo seare ul Burpeds ajarou0D ps ydessojoyg

(e91dAj) JoUed 9391909 9109 MO][OY UI aTqQuvO ssans
-oid pasodxo uo uOTJE[NUINDIB JsMI JO MAIA dn aso[y :¢¢ ydeIsojOYg

 

(jeo1dA}) Joued a3019U09 3109 MOTIOY
ul 9]qB9 ssoxjs-o1d posodxe uO UONe[NWMNdOR IsNyY :7¢ YdeIsZoOjOYg

 
(jeo1d4}) Jaued a}a19U0d 9109 MOT[OY (qeo1dA}) [QO] | Wun ye Joued aJaINU09 2109 MoT[OY
pouorsua] jsod Jo s0¥JIns 91919U09 0} Iedal SuNsIxyY :6¢ yYdeisojoyg jo s0vjns posodxo 0} Jiedas Burjstxo JO MaIA dn sso[D :7¢ ydeisojoyg

5

a

‘a

(jeo1dA}) [QT] Hun Ie jaued s}a19U09 OO (jeo1dAq) TQ] | Woor ev jaued ajas9U09
3109 MO[[OY JO sd¥JANs posodxo 0} Iedas BUNSIXY :g9¢ YdesiBojoyg 9109 MOT[OY JO s9eJINs posodxa 0} steda1 SuNsIxY :9¢ YdeIsojoug

©
st
_—
oO
©
o
o
Oo
©
ou
Q
Y)
~<
ke
&
Oo
a
—
Ne
©
=
a
©
Cc
oO
To
v2
iL
0
~~
Cc
oO
E
SS
oO
oO
Qa
LO
LO
©
oO
°
>
°
0
7
N
o
Nn
©
O

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD_ Page 37 of 46

(yeo1dAy) [Op Wun ye joued 93919U09 9109 MOT[OY UI 3]qQvd Ssolys
-oid papeniee pile 9321909 poled yom MOLA i asOID 1€9 ydersoioud

UI a[qQed Ssolqs

  

(jeaid 1) 10P q1un ye [aued 9391909 3109 MOT[OY
did papo0d puke sjas9u09 pajeds :79 ydeisojoyg

(yeo1dAy) [QS JUN ye jaued ajor10U

MOT[OY JO sovJIns UO Teds payejosi Jo mata dn asolg : 19 ydes

 

~ (teary) 10S
Joued 93019U09 9109 MOT[OY Jo sdeJANs UO [Jeds pajejos] :Q9 Ydes

09 3109
B80j04d

yun ye
Bojoug
i]

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 38 of 46

repaired crack in CMU wall

ine crack in CMU wall (typical)

2
mn
5
He
>
Oo
-
a
ian
°
3S
oO
so
<
oS
Oo
en
a.
ss
BD
O
ce
°
a
ape

Photograph 67: Isolated h

paired area of CMU

iously re
Isolated crack along previously repaired area of CMU

)

Photograph 64: Isolated crack along prev

wall (typical
Photograph 65:

wall (typical)

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 39 of 46

(jeo1d4}) (qeo1dA}) [QZ Wun Je [jem
7) 0) sredoi oud Jo vary 214 ydessojoug AW) pastedas A[snotaoid Jo vole Ul YowsD oUuTpMeP_Y 169 ydeisojoyg

ZOPL Wun Ie [Pe AIA
an

  
    

  

(eo1dA}) [Op Wun ye [fem NIAC ut stedas Jord Jo vary :g9 ydeasojoyd

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD_ Page 40 of 46

 

(jeoiddy) [OT] Wun qe [jem NIAID (qeo1d4y)
Ul yORID payefos! poswedas Ajsnotaoid Jo mata dn sso[g :¢z ydessojoud POY Wun 3e [TEM NIAID Ul yoeIO 01 IWedoi JoLg :¢f ydessojoyg

 

 

 

 

os

(jeordAd) €OT] HU
1B [JRA IAD posedas Ajsnotaoid ul yorso aurpurepyy 27 ydessojoyg

 

 
(jeo1d4}) EOL] 3un ye [jem NAO ut
(eo1dA}) [QS Wun je [jem QO ur Suyjeds :6z, ydersojoyg L yoeio ourpsey Jo MaTA dn oso] :Z/ ydeisojoyg

liad
—_

(qeo1dAq) ETT Wan
(jeordA}) [Op Wun Je [jem QO ul Buyjeds :g/ ydessojoyg 7@ [[BM QIND Ul sreday so1sd Jo wore Ul yoRIO OUTTIIeH :9/ ydeisojoyg

a

©
st
_—
oO
od
st
o
Oo
©
ou
Q
Y)
~<
ke
&
Oo
a
—
Ne
©
=
a
©
Cc
oO
To
v2
iL
0
~~
Cc
oO
E
SS
oO
oO
Qa
LO
LO
©
oO
°
>
°
0
7
N
o
Nn
©
O

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 42 of 46

8/9/2018 Storm Events Database - Search Results | National Centers for Environmental Information

Storm Events Database
Search Results for Nueces County, Texas
All Available Event Types

Due to changes in the methods used by the NWS to spatially locate Waterspouts, please query by state (FL, TX, VA, etc) for Jan 1996 through Sep 2001.
Beginning Octaber 2001, please query by Marine Zone (N. Atlantic, S Atlantic, Gulf of Mexico, S Pacific, N. Pacific, Alaskan Waters, Hawaifan Waters, Great
Lakes, etc) using the drop-down box for "State/Area™.

Nueces county contains the following zones:
‘Nueces’

2 events were reported between 08/01/2017 and 08/31/2017 (31 days)

Summary Info:
Number of County/Zone areas affected:

 

Number of Days with Event:

Number of Days with Event and Death:

Number of Days with Event and Beath ar Injury:
Nurnber of Days with Event and Property Damage:
Number of Days with Event and Crap Damage:

Mm CO -m O-.0 = a=

 

Number of Event Types reported:

 

 

Column Definitions:
'Mag': Magnitude, ‘Dth': Deaths, 'tnj': Injuries, 'PrD': Property Damage, 'CrD': Crop Damage

Click on Location below to display details.
Available Event Types have changed over time. Please refer to the Database Detaifs for more information.

 

 

 

 

Select:|AllHail | All Tornadoes y || All Wind Speeds _ at Sort By: | Date/Time (Oldest) _* |
Location County/Zone St Date Time Te. | Type Mag Dth In} Prd ' ¢rD
Totals: 0 0 1,300B 0.00K
NUEGES (ZONE) ‘NUECES (ZONE) TX 108/25/2017 15:00 CST-6 Storm Surge/tide Oo 0 300,000M 0,.00K
NUECES (ZONE) ‘NUECES (ZONE) -TX 108/25/2017 17:00 CST-6 : Hurricane Oo QO 1.000B -0.00K
Totals: G6 O 1.300B :0.00K

 

 

 

 

https://Awww.ncdc.noaa.gov/stormevents/listevents.Jsp?eventType=ALL&beginDate_mm=08&beginDate_dd=01&beginDate_yyyy=2017&endDate_mm... 1/1

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 43 of 46

8/9/2018

Storm Events Database - Event Details | National Centers for Environmental Information

Storm Events Database
Event Details:

-- Category
Stale
County/Area
WFO

Report
Source

NCEI Data
Source

Begin Date
End Date

Deaths
Direct/Indirect
Injuries
Direct/Indirect

Property
Damage

Crop
Damage
Episode
Narrative

 

 

Hurricane

4

TEXAS

NUECES

CRP

NWS Storm Survey

csv

2017-08-25 17:00 CST-6
2017-08-26 42:00 CST-6
0/0 (fatality details below, when available...)

0/6
1.00B

0.00K

Major Hurricane Harvey impacted the Middle Texas coast on August 25th and 26th. Harvey was the first category 4
hurricane to strike Texas since Hurricane Carla in 1961. Harvey severely affected the cities of Rockport, Fulton, Port
Aransas, Aransas Pass, Ingleside, Holiday Beach, and Refugio. Minor to moderate damage occurred in cities of
Portland, Corpus Christi, Seadrift, Woodsboro, Port Lavaca, Goliad, and Victoria.

Harvey weakened to a tropical wave as the system moved across the Caribbean Sea and the Yucatan peninsula from
August 18th until the 22nd. Harvey formed into a tropical depression over the southern Gulf of Mexico on the morning of
August 23rd. Harvey rapidly intensifled from a tropical depression to a major hurricane in 40 hours as it moved
northwest toward the Texas coast. Harvey continued to intensify as it approached the Middle Texas coast on August
25th and made landfall as a Category 4 hurricane during the evening hours. Harvey was the first major hurricane to
make landfall on the Middle Texas coast since Hurricane Celia in August of 1970.

Hurricane Harvey slowed down after landfall and weakened into a tropical storm on the afternoon of the 26th. Tropical
Storm Harvey became nearly stationary west of Cuero from the evening of the 26th through the morning of the 27th.
Harvey drifted southeastward across the Victoria Crossroads on the afternoon of the 27th, Harvey then moved into
Matagorda Bay during the morning hours of the 28th and back into northwest Gulf of Mexico later that afternoon.
Tropical storm conditions persisted near the northern portion of the Middle Texas coast into the early morning hours of
the 29th.

Hurricane Harvey moved inland in Aransas County on San Jose Island around 830 PM CDT August 25th, Harvey had a
minimum central pressure of 938 miilibars and produced a maximum storm surge of 12,5 feet. Maximum sustained
winds were estimated at 130 mph (115 knots} with gusts to 160 mph (140 knots), In South Texas, the maximum recorded
rainfall from Hurricane Harvey was 17.08 inches 4 miles northwest of Victoria. Radar estimates were close to 20 inches
over eastern portions of Refugio County. The height of the storm tide, referenced ta mean higher high water, ranged
from 3 to 5 feet on northern Padre Island and around Port O'Connor to a maximum of 12.5 feet in northeast Aransas
County in the Aransas National Wildlife Refuge near San Antonio Bay. Storm tide levels in the interior bays were
generally from 5 ta 8 feet with higher amounts near 10 feet on the south end of Copano Bay, the north end of Aransas
Bay, and the north end of Lavaca Bay.

There were no direct fatalities from Hurricane Harvey on the Middle Texas Coast. There were 2 indirect fatalities in
Rockport and 1 near Bloomington. All of the associated affects from Hurricane Harvey in South Texas from August 25th
to August 27th resulted in 14 injuries, $4.5 billion in property damage, and around $65 million in crop damage,
Specifically in South Texas, Harvey's inland flooding resulted fn $5 million in property damage. One tornado near
Seadrift resulted in $16 thousand in property damage. The powerful winds resulted in 14 injuries, $4 billion in property
damage, and $65 million in crop damage. The storm tide resulted in $530 milion in property damage and a number of
drowned livestock. Damage estimates to public property and infrastructure was $130 million in South Texas,

Hurricane Harvey blew down or damaged around 550 power transmission structures. American Electric Power (AEP)
repaired or replaced around 5000 distribution poles that were blown down or damaged by Harvey, Almost four million
total feet of transmission and distribution conductor were replaced, approximately 712 miles. Power was restored to

hitps:/www.nedc.noaa.gov/starmevents/eventdetails.jsp?id=720925

 

44

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD_ Page 44 of 46

8/9/2018 Storm Events Database ~ Event Details | National Centers for Environmental Information

around 200,000 customers within 2 weeks.
In Aransas County, widespread major damage occurred across the county with a few areas having catastrophic damage.

Catastrophic damage was located across Copano Village, Holiday Beach, and Lamar with many homes, some elevated,
with second stories completely collapsed. Nearly every structure was greatly impacted. A couple of brick homes were
destroyed near Copano Village. Catastrophic damage occurred to homes in the Copano Ridge area. Nearly all the trees
in the Holiday Beach, Lamar, and Goose Island State Park area were without leaves with many trees snapped or
uprooted. Most of Rockport and Fulton experienced widespread major structural damage. Several homes in the Key
Allegro subdlvision collapsed. Exterior walls collapsed on the high school gymnasium, on several churches, and on
several new hotels. Upper floors of several apartment buildings were removed. Mobile homes and recreational vehicles
were demolished. Billboard signs were blown down. Numerous power poles were blown down or snapped. Six hangars
were demolished at the Aransas County Airport along with many airplanes. The county remained without power for 2 to
3 weeks. A mesonet wind sensor at Aransas County Airport recorded sustained winds around 110 mph with a peak gust
to 150 mph. Nearly 1500 homes were destroyed, almost 3800 homes suffered major damage, and 5350 homes suffered
minor damage. There were 175 businesses with major damage. Storm surge greatly impacted Holiday Beach and

Copano Village. The surge punched hotes through walls and garage doors on the lower portions of most homes. The
surge floated vehicles, recreational vehicles, and boats well inland. The surge approached and flowed across Egery
Island Road and Farm to Market 136 in several locations south of Bayside in extreme western Aransas County.
Numerous cattle were killed north of Holiday Beach. A large portion of Rattlesnake Point Road was eroded and washed
away heading out to Redfish Lodge on Copano Bay. The pier south of the lodge was completely washed away. Storm
surge of 4 to 5 feet was common across the county. The maximum storm surge of 12.5 feet occurred in the Aransas
National Wildlife Refuge. There were 356 homes that received major damage from storm surge and there were 1126
homes that received minor damage from storm surge. There were 1200 homes that were affected by storm surge. From
NOAA photos, there were 14 cuts formed on the southern end of San Jose Island.

In Nueces County, the most significant damage was in Port Aransas where widespread major damage occurred. There
were 4170 homes that received major damage and 1036 homes destroyed. Most homes suffered major roof damage
while some homes lost roofs and walls collapsed. There were 457 businesses with major damage and slightly more than
1100 homes with minor damage, Mobile homes and recreational vehicles were demolished. Numerous power poles were
blown down or snapped. The roofs were damaged at the elementary, middie, and high schools for Port Aransas leading
to water damage in the interior. In Corpus Christi, widespread minor property damage was common due to lost shingles
and fences down. Some residences and businesses experienced moderate damage mainly across the northern part of
the city. Taller buildings downtown suffered more significant damage and lost signs. A few highway signs were blown
down. Minor roof damage was common to residences and business in North Padre Island with some areas with
moderate damage. Peak wind gusts measured were around 130 mph in Port Aransas. Storm tides were from 6 to 8 feet
in Port Aransas as the storm surge entered from the west from Corpus Christi and Redfish Bays. Numerous boats were
damaged or destroyed and pushed out of their moorings onto high ground. A large drill boat broke loose, destroyed a
pier, and became grounded along the jetty. Two tugs broke loose near the Gulf Intracoastal Waterway with one becoming
grounded and the other sinking. Two ferries were damaged when they were pinned again the loading dock. The storm
surge inundated Highway 361 along a 10 miles stretch from near the Mustang Island State Park to Part Aransas with the
water several feet deep. A few boats became moored near Packery Channel. The Arnald Palmer designed golf course at
Palmilla Beach south of Port Aransas was inundated by storm surge with water covering most of the course. Storm tide
of 4 to & feet impacted residences and businesses in Padre Island from the Laguna Madre. Storm surge caused major
damage to 520 homes and minor damage to 1327 homes. Storm surge affected an additional 2200 homes. The Port of
Corpus Christi was shutdown for a record 6 days. Port Aransas Independent School District lost 8 buses due to damage
from salt water.

In Calhoun County, minor to moderate property damage was common across the city of Port Lavaca with large areas of
siding removed from a few well constructed homes. The tops of grain bins in Port Lavaca were peeled off. Numerous
trees were blown down in the community of Seadrift. Many homes experienced minor to moderate roof and property
damage, Some poorly constructed homes experienced major roof damage. In Port O'Connor, numerous trees were
blown down with three quarters of the community experiencing minor roof damage. A few power poles were blown
down. Minor to moderate roof damage occurred at Magnolia Beach, Alamo Beach, and Indianola. Over 2100 homes and
72 businesses received major damage while 421 homes were destroyed. There were 1865 homes with minor damage and
1575 homes affected. There was significant damage to the cotton crop in the county. Hundreds of acres unharvested
cotton were ruined in the fields, Harvested cotton in modules and bales were damaged by the wind or blown into water
filled ditches. The highest wind speed measured was 82 mph with gusts to 110 mph northwest of Seadrift. Storm tides
averaged from 6 to 8 feet across Calhoun County with maximum tide levels around 10 feet recorded on the north end of
Lavaca Bay while lower tides from 3 to 5 feet occurred from Port O'Connor to southeast of Seadrift next to Espiritu
Santo Bay. In Port Lavaca, water from Chocolate Bay inundated the public boat ramp near Buren Road. The lower haif of
Buren Road was inundated. The entire marina along Lavaca Bay was strongly impacted with 16 boats declared a total
loss with many of them sinking in the marina. Several boats were grounded next to the marina. The Bayfront Peninsula
Park was inundated. Areas east of Broadway street were inundated with water reaching across Highway 35 in the area
near Lighthouse Beach. Piers at Lighthouse Beach Park and Bayfront Peninsula Park were destroyed. Nearly the entire
marina in Seadrift was inundated from storm surge with several boats grounded on the marina parking lot. Most of the
wooden docks at the marina and a few wooden piers were destroyed, The storm surge reached Bay Avenue almost
reaching the beachfront pavilion. Storm surge entered homes near the Bay Avenue and Orange Street intersection. In
Magnolia Beach and Indianola, storm surge flaoded nearly all of Magnolia Public Beach and crossed North Ocean Drive
in a few spots. A few areas of South Ocean Drive near Indianola were inundated. Several older wooden docks and piers

 

 

https://www.nedc.noaa.gov/stormevents/eventdetalls.jsp?id=720925 2/4

 
8/9/2018

Event
Narrative

 

‘fences blown down in Portland along with a few trees blown down, Minor roof damage occurred in Taft and a car wash

Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD Page 45 of 46

Storm Events Database - Event Details | National Centers for Environmental Information

were destroyed, in Port O'Connor, storm surge from Matagorda Bay reached half of the way up Kingfisher Beach toward
Park Street. The storm surge caused major damage to 56 homes, minor damage to 322 homes, and affected 446 homes
across the county. A thousand foot cut was made through Matagorda Island.

In San Patricio County, the worst damage was confined to the eastern half of the county, Almost 8700 homes were
affected by the hurricane. There were 155 homes destroyed, 425 homes with major damage, and slightly more than 3300
homes with minor damage. There were 72 businesses with major damage. The hardest hit areas were Aransas Pass and
Ingleside where major damage occurred, Widespread roof damage and tree damage occurred in this area. Numerous
large power poles were hlown down across the eastern half of the county. The water tower in Aransas Pass was
destroyed. Roof damage led to extensive interior damage to the Care Regional Medical Center in Aransas Pass. Power
outage was widespread with some areas without power for over a week. There was widespread minor roof damage and

was destroyed. A couple of grain silos at the Midway Gin near Taft were toppled over. Crop damage to cotton stored in
modules occurred in the eastern part of the county. The peak wind recorded was in Aransas Pass with sustained wind
speed of 100 mph with gusts to 135 mph at Conn Brown Harbor. Survey from the United States Geologic Survey (USGS)
indicated a storm tide of around 4 feet impacted the area from Ingleside On-the-Bay to Aransas Pass. Numerous wooden
piers and docks were damaged or destroyed. A couple of boats were damaged in the Conn Brown Harbor in Aransas
Pass. Major flooding was experienced in the low part of Aransas Pass adjacent to the levee. One home suffered major
damage from storm surge while 40 homes had minor damage. Around 540 homes were affected by storm surge.

In Refugio County, widespread moderate structural damage with pockets of major structural damage occurred in
Refugio, Most homes and businesses had roof damage, broken windows, and damaged garage doors. Two matels
received significant damage to their roofs. Gas station canopies and many signs were destroyed. A few brick structures
experienced moderate damage. Numerous trees and power poles were blown down. Roof damage occurred to several
churchas, every school building in the district except for the athletic facility. The school gymnasiums and auditorium
lost portion of their roofs. Several trailer hames and storage buildings were destroyed. There was widespread tree
damage with a few very large trees completely uprooted. Widespread moderate structural damage occurred in Bayside,
Austwell, and Tivoli. Numerous trees and power poles were blown down including same high tension power poles. In
Woodsboro, widespread minor to maderate damage occurred with a few poorly constructed hames with major damage.
The elementary gymnasium and auditorium roofs were blown off. Numerous trees and a few power poles were blown
down. The Bayside Richardson Coop Gin near Woodsboro sustained major damage and 30 thousand bales of cotton In
storage modules were damaged. A sensor deployed by Texas Tech measured sustained winds of 106 mph with gusts to
125 mph just west of Mission Bay before the sensor was hit by debris. Another sensor showed wind speed of 102 mph
with gusts to 129 mph north of the intersection of Highway 35 and Farm to Market Road 774 in eastern Refugio County.
Around 440 homes were destroyed, around 1050 homes experienced major damage, and 66 businesses suffered major
damage. Around 750 homes had minor damage with another 310 homes affected. Storm tide varied across the bay areas
of the county. The higher storm tides affected the northeast part of the county as the storm surge pushed in from San
Antonio Bay. Storm surge reached 10 feet east of Tivoli near the mouth of the Guadalupe River. Storm tides were lower
on the west side of Copano Bay with storm surge only reaching 3 to 4 feet, Water covered Farm to Market Road 136 near
the Copano Bay Bridge. Only 2 homes were affected by storm surge in the county.

In Goliad County, widespread minor roof damage occurred in the city of Goliad, Numerous trees and a few power poles
were blown down across the county, The roof of the ald high school gymnasium was peeled aff. A hole was punched in
the roof of the new wing of the school. Some class rcoms along with the weight room and dressing room suffered water
damage. Three families were displaced from homes when roofs and walls collapsed. There was some minor structural
damage to some homes in Goliad. Several barns were blown down throughout the county. Some livestock were injured.
In Victoria County, Widespread minor to moderate roof damage occurred in the city of Bloomington. Several mobile
homes were destroyed. All but three facilities within the Bloomington school district suffered wind and water damage.
Widespread minor roof damage occurred in the city of Victoria. Several trees and a few power poles were blown down.
Fences and street signs were blown down across the city. The maximum wind gust recorded in Victoria was 85 mph.
Hundreds of acres of unharvested cotton were damaged in the field. Harvested cotton in modules and bales were
damaged also, A few barns and storage buildings were blown down across the county.

The most significant damage was in Port Aransas where widespread major damage occurred. There were 4170 homes
that received major damage and 1036 homes destroyed, Most homes suffered major roof damage while some homes
lost roofs and walls collapsed. There were 457 businesses with major damage and slightly more than 1100 homes with
minor damage, Mobile homes and recreational vehicles were demolished, Numerous power poles were blown down or
snapped. The roofs were damaged at the elementary, middle, and high schools for Port Aransas leading to water
damage in the interior. In Corpus Christi, widespread minor property damage was common due to lost shingles and
fences down. Some residences and businesses experienced moderate damage mainly across the northern part of the
city. Taller buildings downtown suffered more significant damage and lost signs. A few highway signs were blown down.
Minor roof damage was common to residences and business in North Padre Island with some areas with moderate

 

damage. Peak wind gusts measured were around 130 mph in Port Aransas.

 

All events for this episode:

 

Location ‘ County/Zone St. Date Time 72. Type : Mag Dth Inj - PrD erD

https./Mwww.ncede.noaa.gov/starmevents/eventdetails.jsp?id=7 20925

3/4

 
Case 2:18-cv-00355 Document 8-2 Filed on 01/07/19 in TXSD_ Page 46 of 46

 

 

 

 

8/9/2018 Storm Events Database - Event Details | National Centers for Environmental Information
Totals: 0 14 4.5598 65.000M
CALHOUN (ZONE) CALHOUN (ZONE) TX 08/25/2017 15:00 CST-6 :Storm Surgeltide 0 0 30.000M 0.00K
ARANSAS (ZONE) ARANSAS (ZONE) TX 08/25/2017 15:00 CST-6 -Storm Surgertide 0 0 200.000M 0.00K
NUECES (ZONE) NUECES (ZONE) TX 08/25/2017 15:00 CST-6 . Storm Surgeltide 0 0 -300,000M 0,00K
SEADRIFT -CALHOUN CO. TX 08/25/2017 15:14 CST-6 ‘Tornado EFO 0 0 10.00K  0.00K
ARANSAS (ZONE) -ARANSAS (ZONE) ‘TX 08/25/2017 17:00 CST-6 Hurricane 0 14:1.750B 0.00K
NUECES (ZONE) -NUECES (ZONE) TX 08/25/2017 17:00 CST-6 Hurricane 0 © :1.0008  0.00K
JIM WELLS (ZONE) ‘JIM WELLS (ZONE) TX 08/25/2017 18:00 CST-6 Tropical Storm 0 0 1,00K 0.00K
SAN PATRICIO (ZONE) .SAN PATRICIO(ZONE) TX 08/25/2017 18:00 CST-6 ‘Hurricane 0 0 :500,000M 5.000M
KLEBERG (ZONE) KLEBERG (ZONE) TX 08/25/2017 18:00 CST-6 ‘Tropical Storm 0 0 10.00K  0.00K
SAN PATRICIO (ZONE) SAN PATRICIO (ZONE) TX 08/25/2017 18:00 CST-6 :Storm Surgeltide 0 0 :2.000M  0.00K
CALHOUN (ZONE) CALHOUN (ZONE) -TX 08/25/2017 18:00 CST-6 :Hurricane 0 6 -250.000M 20.000M
REFUGIO (ZONE) -REFUGIO (ZONE) TX 08/25/2017 20:00 CST-6 :Hurricane 0 0 :500.000M 20.000M
LIVE OAK (ZONE) ‘LIVE OAK (ZONE) ‘TX 08/25/2017 21:00 .CST-6 ‘Tropical Storm 0 0 10.00K  .0.00K
REFUGIO (ZONE) -REFUGIO (ZONE) TX 08/25/2017 21:00 CST-6 ‘Storm Surgeltide 6 0 :20.00K 0,00K
GOLIAD (ZONE) GOLIAD (ZONE) TX 08/26/2017 00:00 CST-6 :Hurricane 0 0 1,000M  0.00K
VICTORIA (ZONE) :VICTORIA (ZONE) TX 08/26/2017 00:00 CST-6 Hurricane 0 0 :20.000M -20.000M
BEE (ZONE) ‘BEE (ZONE) ‘TX 08/26/2017 00:00 CST-6 Hurricane 0 0 :10,00K  -0.00K
AUSTWELL ‘REFUGIO CO. TX 08/26/2017 .01:00 CST-6 -Flood 0 0 0.00K 0.00K
MISSION VLY VICTORIA CO, ‘TX -08/27/2017 18:00 .CST-6 :Flood 0 © '5.000M 0.00K
LIGULE CSTARPT ‘CALHOUN CO, TX 08/30/2017 00:00 :CST-6 Flood 0 0 .1,000M _0.00K
Totals: 0 14°4.5598  65.000M
AIA

https:/Avww.ncde.noaa.gov/stormevents/aventdetails.jsp?7id=7 20925

 
